Title: To Thomas Jefferson from John Gregorie, 20 March 1793
From: Gregorie, John
To: Jefferson, Thomas


Paris, 20 Mch. 1793. He solicits the consulship for Dunkirk, which has never had one even though it is among Europe’s more important ports and enjoys a considerable trade with the United States. Although French by birth, he is recognized as an American citizen and has kept an establishment at Petersburg since 1785, taking the oath of allegience, owning land, paying taxes, and generally acting as a good citizen until embarking for Europe last  September. Inquiry will show his character to be irreproachable; if appointed, his abilities will enable him to carry out his duties satisfactorily. The European war enhances the value of neutral, particularly American, ships, and a consul is needed at Dunkirk to prevent violations of the Navigation Act. Incentives granted by France to Nantucket whalers who settle in that country and outfit a ship for the whale fishery under its flag have lured great numbers of them to Dunkirk, many of whom had retained their American ship registers when hostilities commenced and, he believes, may have sold or disposed of them, a practice which violates American law and should be stopped. He requests that an answer be sent to him in Dunkirk, or to the care of Charles Herrias & Company in London or Gregorie & Barksdale in Petersburg.
